342


      OFFICE OF THE A’ITORNEY   GENERAL   OF TEXAS



Honorable0. If.&leg
County Auditor
Clay County
Henrl.ettia,
          Teas
Dear Slrr                   Opinion X0. Q-7523
                            R%: Tslxabillty
                                         of b&c deposit8
          Pour recent letter Inquiresa whether noney         on   deposit
in a bank in this State is wbje6t to tiuatioo.
          iii’6 diiwut your attenticm to Articles 7147 and 7149,
ReriasdStatutes,1925. Tbcca 6tatut6slpkkeit alew that
the mere faot that a taxpayer    d-6 not have money in hi6 per-
soaal poaseat;ion   foil
                       dam$ary 1, of a taxableyear, but ha8 it
on&;;g't in P bank,: does not allow ma& fund8 $.o yapa
          .
                                                                       T!~.,
          You laqnirofklSO.at    what percmte’e ‘suchdepofitr
are to be emk-med. By law, all property,if       ncludlngmoney
ou deposit,ie raqtllred to be taxed at it6 trw and -1
vahe (for e statut;ary drfinitioo    of tbo term*ialuea a8 used
ia st6tutjesrelatingto ad valorcra taxiM.on;bea ArUe         7169,
uupraji~Of course,all pmpwty +st be ,66aecseedOR the aaiw
     : our Constttutisnrequlresthat tazstioabe equal end
ttn mm. Therefar%,if less than true and fplU,valw Im the
%P
bass &wasa&&mmnt of pro.pertLaother that bmk deposits a
       wit .seelsingto tax bank depoidts,auat~assosr     them kw
t-t ?a~on the ssms pemeutege barl.8
-9                                       rrs.ethwtexableprp
perti88.2
          You &l&bask low the A66e6sor-0ollectmuan find.out
about sue& dopoofts. ae ,&anot consider this'inquirya quetk
                                disaiosd.~’
tion of lriw,axidhence psruttezw%t          thereof.
                                              ,;
                                      Yours   very   truly